    Case 1:20-cv-03668-GHW Document 11 Filed 06/26/20 Page 1 of 22




                         ENCLOSED DOCUMENTS

   a copy of the order of service or order to answer and any other orders entered
    to date

   a copy of the Mediation Referral Order for Pro Se Employment Discrimination
    Cases, if one has been issued

   the individual practices of the district judge and magistrate judge assigned to
    your case

   Instructions for Litigants Who Do Not Have Attorneys, including:

        Notice Regarding Privacy and Public Access to Electronic Case Files
        a flyer about the free legal assistance clinic located in the Thurgood
           Marshall Courthouse (only in nonprisoner cases)

        a Motions guide
        a notice that the Pro Se Manual has been discontinued
        a Notice of Change of Address form to use if your contact information
           changes

        a handout explaining matters handled by magistrate judges and a
           consent form to complete if all parties agree to proceed for all purposes
           before the magistrate judge

   a form for you to complete if you consent to receive court filings electronically
    (only in nonprisoner cases)

   in social security cases only, a flyer about pro bono attorneys available through
    the New York County Lawyers’ Association

   USM-285 forms for you to complete so that the Marshals Service can serve
    certain defendants, and instructions on how to complete the forms (only for use
    if the judge has ordered you to submit 285 forms; follow the instructions in the
    order of service)

   one or more summonses (only if you have paid the fee in person or if the judge
    has ordered that a summons be issued to you)
           Case 1:20-cv-03668-GHW Document 11 Filed 06/26/20 Page 2 of 22


                  United States District Court
                  Southern District of New York




    INSTRUCTIONS FOR LITIGANTS WHO DO NOT HAVE ATTORNEYS


    Case Name:                     Kumaran et al v. National Futures Association et al

    Docket No.:                    20-cv-03668-GHW

    District Judge Assigned:        Gregory H. Woods

    Magistrate Judge Assigned:     Stewart D. Aaron


Your case has been assigned a docket number, a district judge, and a magistrate judge.
Everything that you send to the court concerning this case must be labeled with the
case name and docket number (including the initials of the district judge and any
magistrate judge before whom the case is pending) listed above. You must mail or
deliver any papers you file in your case to the Pro Se Intake Unit at 500 Pearl Street,
Room 200, New York, New York, 10007, or, if your case is pending in the White Plains
Courthouse, at 300 Quarropas Street, White Plains, NY 10601-4150. Do not send any
documents directly to a judge unless ordered to do so.

If your contact information changes, it is your responsibility to notify the court in
writing, even if you are incarcerated and transferred to another facility or released from
custody. Fill out the ANotice of Change of Address@ form included with this letter (or
write a letter asking for your address to be changed) and send it to the Pro Se Intake
Unit. It is not sufficient to send an envelope with a new return address or submit a letter
with a new address listed without asking for your address to be officially changed.
Your case could be dismissed if you do not notify the court of an address change.

Your case has been assigned to a district judge and a magistrate judge. The district
judge may handle all matters in your case or may “refer” your case to the magistrate
judge for certain pretrial issues. If you and all the other parties in your case agree to
have your case proceed before the magistrate judge for all purposes, including trial, your
case may proceed more quickly. A form for all parties to complete if they agree to have
the trial before a magistrate judge is enclosed. For more information, refer to the
handout “United States Magistrate Judges: Referrals and Consents.”




                               500 PEARL STREET | NEW YORK, NY 10007
                           300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                  PRO SE INTAKE UNIT: 212-805-0175

Rev. 5/18/16
        Case 1:20-cv-03668-GHW Document 11 Filed 06/26/20 Page 3 of 22
                                                                      Instructions for Pro Se Litigants
                                                                                            Page 2 of 4


               WHAT DO I DO AFTER I FILE MY COMPLAINT?
How do I serve the summons and complaint?
If you filed an Application to Proceed Without Prepaying Fees or Costs (also called an IFP
application) and it was granted, the judge assigned to your case will enter an “Order of Service”
or “Order to Answer.” You must follow any directions in that order. If the judge directs the Clerk’s
Office to send you a U.S. Marshals Service form (USM-285 form) for a particular defendant and
directs you to fill it out, you must complete the form for that defendant and return it to the Pro
Se Intake Unit. The Marshals Service will then serve the summons and complaint on the
defendant at no cost to you. Do not send in a USM-285 form for a defendant unless the order
directs you to do so for that defendant. If your IFP application was granted, it is not necessary
for you to determine on your own how to serve the summons and complaint, unless you choose
not to rely on the Marshals Service for service.

If you did not file an IFP application, or if it was denied, or if you choose not to rely on the
Marshals Service, you will either have to obtain a waiver of service from each defendant, or you
will have to serve each defendant. Service and waiver are described in Federal Rule of Civil
Procedure 4. Further information on service is available on the court’s website or from the Pro
Se Intake Unit.

Can I change or amend the complaint after I file it?
Changing a document that has already been filed with the court is known as “amending” the
document. Under Rule 15(a)(1)(A) of the Federal Rules of Civil Procedure, you can amend your
complaint one time within 21 days after serving the complaint on the defendant. Under Rule
15(a)(1)(B) of the Federal Rules of Civil Procedure, if you have not already amended your
complaint, you may amend your complaint one time within 21 days after the defendant files an
answer or a Rule 12(b), (e), or (f) motion to dismiss, whichever is earlier. You do not need
permission from the presiding judge or from the defendant to amend the complaint once under
either Rule 15(a)(1)(A) or 15(a)(1)(B).

If you want to amend your complaint more than 21 days after the defendant answers or files a
motion to dismiss, or if you want to amend it a second time, Rule 15(a)(2) lets you do so in one
of two ways. First, you can file the amended complaint if you get written permission from the
defendant(s). When you file the amended complaint, you must also file the document showing
that you have permission from the defendant(s) to amend your complaint. Second, if the
defendant(s) will not agree to let you amend your complaint, you must file a motion to ask the
judge’s permission for you to amend your complaint.

When you file an amended complaint, you must file an entirely new complaint, because an
amended complaint completely replaces the original complaint. The caption of your amended
        Case 1:20-cv-03668-GHW Document 11 Filed 06/26/20 Page 4 of 22
                                                                       Instructions for Pro Se Litigants
                                                                                             Page 3 of 4


complaint should say: “First Amended Complaint.” If you amend your complaint a second
time, the caption should say: “Second Amended Complaint.”

How do I file motions, briefs, and other documents with the court?
You can file motions, briefs, and other documents in three ways: (1) bring the appropriate
documents to the Pro Se Intake Unit to file in person; (2) mail the documents to the Pro Se
Intake Unit for filing; or (3) in some cases, file the documents electronically on ECF, the court’s
electronic case filing system (see instructions below). The Pro Se Intake Unit does not accept
faxes or email. By standing order of the court, all pro se litigants must submit their papers to the
Pro Se Intake Unit (unless specifically directed by the judge to submit papers directly to that
judge=s chambers).

Does the court require a specific format for documents?
Yes, Local Rule 11.1 requires, among other things, that all documents filed with the court be
plainly written, typed, or copied in a way that is legible; that documents be double-spaced,
except for headings, text in footnotes, or block quotations; that text be in 12-point type or larger;
that every paper have the docket number and the initials of the district judge and any
magistrate judge before whom the action or proceeding is pending; and that every document
have the name of each person signing it printed or typed directly below the signature. In
addition, it is very helpful if you include page numbers on your documents. You must also
comply with the requirements of Federal Rule of Civil Procedure 11, including the requirement
that every document have an original signature. So that your documents can be properly
docketed, make sure that they are in the right format – they should have original signatures, a
caption, and a title (for example, “Motion”).

How do I serve motions, briefs, or other documents that I file with the court?
After a defendant has been properly served with the summons and complaint and that
defendant has “appeared” in the case by filing a notice of appearance, an answer, or a motion,
you can serve court filings on that defendant’s lawyer (or on the defendant, if the defendant
does not have a lawyer) by mail or any other method described in Rule 5 of the Federal Rules of
Civil Procedure. If the defendant has a lawyer, you do not need to mail copies of your court
filings to that lawyer – after you deliver a document to the Pro Se Intake Unit for filing, the
Clerk’s Office staff will scan and docket it onto the ECF system. The ECF system will then notify
by email all other parties who have lawyers that you have filed a document, and those parties
will be able to get a copy of the document. This docketing on ECF is deemed to be service under
Rule 5(b) of the Federal Rules of Civil Procedure. See ECF Rules 9.1 and 9.2 Therefore, if your
court filings are docketed on ECF, you will not have to mail them to any other parties who have
lawyers, and you will not have to attach an affirmation of service to those documents.
        Case 1:20-cv-03668-GHW Document 11 Filed 06/26/20 Page 5 of 22
                                                                     Instructions for Pro Se Litigants
                                                                                           Page 4 of 4


Please note that this does not mean that you may use the ECF system to serve other parties with
discovery materials or any other documents that are not addressed to the court. You must
continue to deliver those documents yourself.

What if I want to receive documents by e-mail?
If you are not incarcerated, you may consent to receive court filings electronically. See the
enclosed “Pro Se (Nonprisoner) Consent & Registration Form to Receive Documents
Electronically.” If you consent to receive documents electronically, you will receive a “Notice of
Electronic Filing” by e-mail each time a document is filed in your case.

What if I want to file documents electronically?
Once your complaint has been filed, if you are not incarcerated, you can seek permission to file
future documents electronically. If your application is granted, you can file your court
documents on the Internet using ECF. This may be a good option if you have access to a
computer, scanner, and PDF writer software. To seek permission to file electronically, complete
the Motion for Permission for Electronic Case Filing, which can be obtained from the Pro Se
Intake Unit or the court’s website, and submit it to the Pro Se Intake Unit. Once you have
permission and are given a login and password, follow the directions found in the ECF Rules &
Instructions, which may be found on the court’s website. You may call the help desk at 212-805-
0136 if you need assistance with ECF.

Is there any type of information that I should not include in court filings?
Documents filed with the court will normally be available to the public at the courthouse and
on the internet through PACER (Public Access to Court Electronic Records) and the court’s ECF
system. (In certain types of cases, such as those under the Social Security Act, remote access to
electronic files is limited. See Fed. R. Civ. P. 5.2(c).) Certain personal identifying information
therefore should be removed from documents before the documents are submitted to the court
for filing. See the attached Notice Regarding Privacy and Public Access to Electronic Case Files.

What other information can the Pro Se Intake Unit provide?
Other forms and information, including a Social Security Manual, are available on the court’s
website and from the Pro Se Intake Unit. In certain cases involving use of force, inmate against
inmate assault, and disciplinary due process, the court requires defendants to answer specific
discovery requests. See Local Civil Rule 33.2. In their responses, defendants will quote the
requests verbatim, but if you want a copy of the requests in advance, you may request them
from the Pro Se Intake Unit.

What if the defendant does not file an answer?
If you believe that the defendant has not filed an answer within the time required, you should
bring the issue to the assigned judge’s attention by submitting a letter or a motion.
         Case 1:20-cv-03668-GHW Document 11 Filed 06/26/20 Page 6 of 22

                  United States District Court
                  Southern District of New York



   Notice Regarding Privacy and Public Access to
               Electronic Case Files
Documents filed with the court will normally be available to the public at the courthouse and on the
internet through PACER (Public Access to Court Electronic Records) and the court’s electronic
case filing system (ECF). (In certain types of cases, such those under the Social Security Act, remote
access to electronic files is limited. See Fed. R. Civ. P. 5.2(c).)
Certain personal identifying information should be removed from documents before the
documents are submitted to the court for filing.
Rule 5.2 of the Federal Rules of Civil Procedure and Rule 49.1 of the Federal Rules of Criminal
Procedure provide for privacy protection of electronic or paper filings with the court. These rules
apply to pleadings, exhibits to pleadings, and any other document submitted by any party or
nonparty for filing. Certain limited exceptions may be found in Rules 5.2(b) and 49.1(b). Unless
otherwise required by court order or rule, a filer should not include certain types of personal
identifying information in documents submitted for filing. If it is necessary to file a document that
contains personal identifying information, that information should first be redacted (blacked out). A
person filing any document containing his or her own personal information waives the protection of
the rules by filing the information without redaction and not under seal. It is the sole responsibility
of counsel and the parties to be sure that all documents comply with the rules requiring redaction of
personal information. Neither the assigned judge nor the Clerk of Court will review documents for
compliance with the rules.
Federal Rule of Civil Procedure 5.2(a) and Federal Rule of Criminal Procedure 49.1 protect the
following information:
   1. Social Security and Taxpayer Identification Numbers: If an individual’s social security
      number or a taxpayer identification number must be included in a document, the filer may
      include only the last four digits of that number.
   2. Dates of Birth: If an individual’s date of birth must be included in a document, the filer may
      include only the year of birth.
   3. Names of Minor Children: If the involvement of a minor child must be mentioned, the
      filer may include only the initials of that child.
   4. Financial Account Numbers: If financial account numbers are relevant, the filer may
      include only the last four digits of these numbers.
Federal Rule of Criminal Procedure 49.1(a)(5) also protects an individual’s home address. If an
individual’s home address is relevant, the filer may include only the city and state of the home
address.
Protection of other sensitive personal information, such as driver’s license numbers and medical
information, may be sought under Rule 5.2(d ) or Rule 49.1(d) (Filings Made Under Seal) and Rule
5.2(e ) or Rule 49.1(e) (Protective Orders). Please review Federal Rule of Civil Procedure 5.2, Federal
Rule of Criminal Procedure 49.1, and Section 21 of the court’s ECF Rules & Instructions for further
guidance.
               Case 1:20-cv-03668-GHW Document 11 Filed 06/26/20 Page 7 of 22


                                     Since 1990, NYLAG has provided free civil legal services
                                     to New Yorkers who cannot afford private attorneys.



   Free Legal Assistance for Self-Represented
  Civil Litigants in Federal Court in Manhattan
                  and White Plains
The NYLAG Legal Clinic for Pro Se
Litigants in the Southern District of New
York is a free legal clinic staffed by
attorneys and paralegals to assist those who                    Thurgood Marshall
are representing themselves or planning to                      United States Courthouse
represent themselves in civil lawsuits in the                   Room LL22
Southern District of New York. The clinic,                      40 Centre Street
which is not part of or run by the court,
                                                                New York, NY 10007
assists litigants with federal civil cases
including cases involving civil rights,                         (212) 659 6190
employment discrimination, labor law,
social security benefits, foreclosure and tax.                  Open weekdays
The clinic cannot assist individuals while                      10 a.m. - 4 p.m.
they are incarcerated, but can provide                          Closed on federal and court holidays
assistance to litigants once they are
released from custody.                                               ——————————————
To make an appointment for a
consultation, call (212) 659-6190 or come                       The Hon. Charles L. Brieant Jr.
by either clinic during office hours. Please                    Federal Building and Courthouse
note that a government-issued photo ID is                       300 Quarropas St
required to enter either building.                              White Plains, NY 10601
                                                                (212) 659 6190
The clinic offers in-person
appointments only. The clinic does
not offer assistance over the phone                                        Open Wednesday
or by email.                                                                 12 p.m. - 4 p.m.
                                                                   Closed on federal and court holidays




Disclaimer: The information contained herein is for informational purposes only and is not legal
advice or a substitute for legal counsel, nor does it constitute advertising or a solicitation.
           Case 1:20-cv-03668-GHW Document 11 Filed 06/26/20 Page 8 of 22


                   United States District Court
                   Southern District of New York




                                         MOTIONS
          This guide is intended to be a summary of basic procedures for motion practice. The
          statements in this guide do not constitute legal advice and may not be cited as legal
          authority. This guide does not take the place of the Federal Rules of Civil Procedure, this
          court’s Local Civil Rules, or the individual rules of practice and orders of the judges of
          this court. Parties using this guide remain responsible for complying with all applicable
          rules of procedure.


Introduction to Motions
What is a motion?
     • A motion is a formal way for a party to ask the court to do something. Generally, any
       time a party wants the court to do something in a case, that party must make a
       motion. See Fed. R. Civ. P. 7(b). Some types of motions — the types most often made
       in cases involving litigants without lawyers — are discussed in this packet.

What is a dispositive motion?
     • A “dispositive” motion means that if the court grants the motion, judgment will be
       entered with respect to certain claims or defenses, or even with respect to the entire
       case. Dispositive motions include motions to dismiss and motions for summary
       judgment.
     • Other types of motions, such as a motion to amend the complaint or a motion for an
       extension of time, are “nondispositive,” which means that the decision on the motion
       will not ordinarily result in judgment or dismissal of any part of the case.

What are the steps for making a motion?
     • Motions must be made in writing, except for those made during a hearing or a trial.
       See Fed. R. Civ. P. 7(b).
          o First, the party who makes the motion (called the “moving party” or “movant”)
            files the motion, explaining what the moving party wants the court to do and
            why the court should do it.
          o Second, the opposing party files papers opposing the motion, explaining why the
            court should not grant the motion.



                                      500 PEARL STREET | NEW YORK, NY 10007
                                  300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                         PRO SE INTAKE UNIT: 212-805-0175
Rev. 5/24/2016
      Case 1:20-cv-03668-GHW Document 11 Filed 06/26/20 Page 9 of 22

                                                                United States District Court, S.D.N.Y.

                                                                                      Motions Page 2


     o Third, the moving party may file reply papers responding to the arguments
       made in the opposition papers. At that point, neither side may file any more
       documents related to the motion without permission from the court.

Will there be oral argument on the motion?
  • After all of the motion papers are filed, the court will typically decide the motion
    based solely on the arguments in the papers. In some cases, the court may schedule a
    conference where each side appears in the courtroom and states their arguments in
    person (this is called “oral argument”).
  • In either case, the court may decide the motion either in a written decision or by
    announcing the decision in the courtroom during a conference.

How do I file and serve motion papers?
  • Unless you have applied for and received permission to file your documents
    electronically, you should mail or deliver all papers to the Pro Se Intake Unit. The
    Clerk’s Office will scan and docket your papers, and if the other parties have lawyers,
    they will be served with your papers electronically.
  • If any other parties do not have lawyers, you must serve those parties with paper
    copies of your documents.

When will the court decide the motion?
  • Given how many cases each judge is assigned, it may take a while before the court
    decides a motion.

Making a Motion
How do I make a motion?
  • First, you must determine the legal basis for bringing the motion. Some of the most
    common types of motions brought by plaintiffs without lawyers are motions for
    extensions of time, motions to compel compliance with discovery requests, and
    motions to amend a complaint.
  • Second, you must check the Local Civil Rules and the judge’s individual rules of
    practice to determine whether you are required to request a conference or take some
    other step before making your motion. If, for example, you would like to make a
    motion concerning a discovery issue, you must first write a letter to the judge. See
    Local Civil Rule 37.2. In some cases, a formal motion is not required, and you may
    make a motion simply by writing a letter.
  • Third, you must draft your motion papers, which are described next.
        Case 1:20-cv-03668-GHW Document 11 Filed 06/26/20 Page 10 of 22

                                                                         United States District Court, S.D.N.Y.

                                                                                               Motions Page 3


What documents do I need to file to make a motion?
    • Under Local Civil Rule 7.1, unless the court makes an exception, all motions must
      include the following motion papers:1
        o Notice of Motion: This notice (usually just one page) specifies (1) the rules or
          statutes under which the party is bringing the motion, and (2) what the party is
          asking the court to do. A Notice of Motion form is attached to this guide.
        o Memorandum of Law: The memorandum of law describes the cases, other
          authorities, and arguments that support the party’s position. This is often
          referred to as a “brief.”
        o Declaration: A declaration (sometimes called an “affirmation”) is a statement
          made under penalty of perjury that contains factual information relevant to the
          motion. The declaration may also include attached exhibits. A declaration is only
          required if factual information is necessary for the court to decide the motion.
    • All motion papers must include a caption, the docket number, and the initials of the
      district judge and any magistrate judge before whom the case is pending, and have
      the name, address, telephone number, and email address (if available) of each person
      signing it clearly printed or typed below the signature. See Fed. R. Civ. P. 7, 10, 11;
      Local Civil Rule 11.1.
    • Motion papers should also include a title next to or below the caption; for example,
      “Notice of Motion for Extension of Time” or “Declaration in Support of Motion to
      Dismiss.” (Local Civil Rule 11.1 describes other formatting requirements for
      typewritten motions.)
    • Certain types of motions may be made by letter. Check the Local Civil Rules and the
      individual rules of practice of the judge.
    • If you are the one who made the motion, you are entitled to file a reply, responding
      to arguments that the other side made in its opposition papers. Unless the judge set a
      different schedule or includes different deadlines in his or her individual rules of
      practice, a reply is generally due seven days after the opposition is served. Your reply
      should consist of a memorandum of law or declaration (or both).




1The Clerk of Court will not refuse to accept your papers simply because they do not exactly comply
with these rules. See Fed. R. Civ. P. 5(d).
      Case 1:20-cv-03668-GHW Document 11 Filed 06/26/20 Page 11 of 22

                                                                 United States District Court, S.D.N.Y.

                                                                                       Motions Page 4



Opposing Motions
How much time do I have to oppose a motion?
  • Unless otherwise ordered by the judge or specified in the judge’s individual rules of
    practice, opposition to most motions must be filed within 14 calendar days after you
    are served with the motion papers. Check Federal Rule of Civil Procedure 6 and
    Local Civil Rule 6.1, as well as the judge’s individual rules of practice, if you are
    unsure how much time you have to respond to a motion.
  • If you need additional time to meet a motion deadline, you should ask the party who
    made the motion for an extension of time. If that party agrees, you and that party can
    submit the agreement to the court to get its approval of the proposed schedule. If that
    party does not agree, you may write a letter to the judge asking for an extension of
    time.

What documents do I need to file to oppose a motion?
  • Unless the court makes an exception, you will need to file a memorandum of law to
    oppose a motion. In your memorandum of law, you will describe the cases, other
    authorities, and arguments that support your position that the motion should not be
    granted.
  • If factual information is necessary for the court to decide the motion (if, for example,
    the defendant has moved for summary judgment), you may also need to submit one
    or more declarations. You may attach additional evidence as exhibits to the
    declarations.
  • After you file your opposition, the party who made the motion may file a reply. You
    cannot “oppose” or respond to reply papers without permission from the court.

Motions to Dismiss (Rule 12)
  • In a motion to dismiss, the defendant argues that, even if everything you allege in
    your complaint is true, there are legal defects that require the court to dismiss your
    complaint (for example, the allegations in your complaint do not state a
    constitutional violation). See Rules 12(b) and 12(c) of the Federal Rules of Civil
    Procedure.
  • The defendant may move to dismiss before filing an answer (under Federal Rule of
    Civil Procedure 12(b)) or after (under Federal Rule of Civil Procedure 12(c)).
      Case 1:20-cv-03668-GHW Document 11 Filed 06/26/20 Page 12 of 22

                                                                  United States District Court, S.D.N.Y.

                                                                                        Motions Page 5


  • If you need to add facts to your complaint to oppose the motion to dismiss, you
    should describe the additional facts in a proposed amended complaint and submit
    that document with your memorandum of law.

Motions for Summary Judgment (Rule 56)
  • In a motion for summary judgment, a party (usually, but not always, a defendant)
    argues that the court should decide the case without a trial, because the undisputed
    facts show that the other party is not entitled to a verdict in that other party’s favor.
    See Rule 56 of the Federal Rules of Civil Procedure.
  • With some exceptions, motions for summary judgment are normally made after
    discovery has concluded.
  • To successfully oppose a motion for summary judgment, you need to present the
    evidence, through declarations or exhibits, that demonstrates that there are disputes
    over important facts and therefore a trial is needed.
  • In addition to the other documents required to make a motion, a party’s motion for
    summary judgment must include a statement in the form required by Local Civil
    Rule 56.1 (a 56.1 statement).
  • In the 56.1 statement, the moving party must list, in individually numbered
    paragraphs, important facts that the party argues are not in dispute.
  • To oppose a motion for summary judgment, in addition to a memorandum of law,
    you must submit your own statement responding to the other party’s 56.1 statement.
     o In paragraphs numbered to correspond with the other party’s 56.1 statement,
       you must state whether you agree or disagree with each factual statement.
     o If you agree with the statement, you may just write “agree” as to the particular
       numbered paragraph.
     o If you disagree with the statement, you must identify evidence that supports
       your version of the facts. You may cite to your own sworn statement (such as a
       declaration made under penalty of perjury), deposition testimony, witness
       affidavits, or other documents as evidence to demonstrate that there is a dispute
       concerning that statement of fact. All of this evidence must be submitted to the
       court. You may do this by filing a declaration signed under penalty of perjury, to
       which each piece of evidence is attached as a separate exhibit.
     o For example, if the defendant states: “1. The light was green when defendant
       entered the intersection,” the plaintiff can either write: “1. Agree.” or something
       like: “1. Disagree. The light was red when the defendant entered the intersection.
       See Police Accident Report, attached to plaintiff’s declaration as Exhibit A.”
   Case 1:20-cv-03668-GHW Document 11 Filed 06/26/20 Page 13 of 22

                                                              United States District Court, S.D.N.Y.

                                                                                    Motions Page 6


• If you do not respond to the other party’s 56.1 statement, or if you do not respond to
  a particular paragraph, the court may consider the opposing party’s factual statement
  to be true.
• If you believe that you need access to additional information to oppose the motion,
  you must file a declaration stating what information you need and why you need it
  to oppose the motion. See Fed. R. Civ. P. 56(d). Usually, filing such a declaration is
  appropriate only if the motion was made before discovery ended.
          Case 1:20-cv-03668-GHW Document 11 Filed 06/26/20 Page 14 of 22



                                U NITED S TATES D ISTRICT C OURT
                              S OUTHERN D ISTRICT OF N EW Y ORK



Write the full name of each plaintiff or petitioner.
                                                                   Case No.               CV

                        -against-

                                                                           NOTICE OF MOTION


Write the full name of each defendant or respondent.


PLEASE TAKE NOTICE that
                                          plaintiff or defendant       name of party who is making the motion
requests that the Court:




Briefly describe what you want the court to do. You should also include the Federal Rule(s) of Civil Procedure or
the statute under which you are making the motion, if you know.

In support of this motion, I submit the following documents (check all that apply):
  ☐ a memorandum of law
  ☐ my own declaration, affirmation, or affidavit
  ☐ the following additional documents: Kumaran et al v. National Futures Association et al

 20-cv-03668-GHW


Dated                                                          Signature


Name                                                           Prison Identification # (if incarcerated)


Address                                                 City                          State            Zip Code


Telephone Number (if available)                                E-mail Address (if available)




SDNY Rev: 5/24/2016
          Case 1:20-cv-03668-GHW Document 11 Filed 06/26/20 Page 15 of 22




                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Fill in above the full name of each plaintiff or petitioner.

                                                                  Case No.            CV
                          -against-




Fill in above the full name of each defendant or
respondent.

                                           DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 6/30/16
          Case 1:20-cv-03668-GHW Document 11 Filed 06/26/20 Page 16 of 22




Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
          Case 1:20-cv-03668-GHW Document 11 Filed 06/26/20 Page 17 of 22


                      United States District Court
                      Southern District of New York




The Manual for Pro Se Litigants Has Been Discontinued

The court has discontinued the Manual for Pro Se Litigants. Information for litigants who
are representing themselves is available in the information package that is mailed when an
order of service or order to answer is issued, and in separate guides, manuals, and forms.
These documents are available on the court’s website at http://nysd.uscourts.gov/ under
Forms/Pro Se. If you are not able to access the necessary information online, and you have
not already received it, you may request that the Clerk’s Office provide it to you.

Please indicate below what information you are requesting:

              Motions Guide (available only if the judge has entered an order of service and the
               guide was not included in the information package sent to you or if you are a
               defendant representing yourself)

              Discovery Guide (available only if your case is in discovery)

              Consent to Electronic Service (available only in nonprisoner cases)
              Motion for Permission for Electronic Case Filing (available only in nonprisoner
               cases)

              Representing Yourself at Trial (available only if your case is proceeding to trial)




Name (Last, First, MI)


Address                       City                         State                     Zip Code


Telephone Number                                           e-mail address


Date                                                       Signature




                                         500 PEARL STREET | NEW YORK, NY 10007
                                     300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                            PRO SE INTAKE UNIT: 212-805-0175

Rev. 8/12/16
           Case 1:20-cv-03668-GHW Document 11 Filed 06/26/20 Page 18 of 22




                                U NITED S TATES D ISTRICT C OURT
                               S OUTHERN D ISTRICT OF N EW Y ORK



(List the full name(s) of the plaintiff(s)/petitioner(s).)                       _____CV_________ (_____)(_____)

                                  -against-                                     NOTICE OF CHANGE OF
                                                                                ADDRESS



(List the full name(s) of the defendant(s)/respondent(s).)



I hereby notify the Court that my address has changed to the following:




Date                                                                Signature


Name (Last, First, MI)                                                             Prison Identification # (if incarcerated)


Address                                                      City                            State           Zip Code


Telephone Number                                                    E-mail Address (if available)




Rev. 8/15/14
          Case 1:20-cv-03668-GHW Document 11 Filed 06/26/20 Page 19 of 22


                 United States District Court
                 S o u t h e r n D i s t r i c t o f N e w Yo r k




                            UNITED STATES MAGISTRATE JUDGES:
                                REFERRALS AND CONSENTS

All cases in the Southern District of New York are assigned to two judges: a district judge
and a magistrate judge. District judges are appointed for life terms by the President.
Magistrate judges are selected by a majority vote of the district judges in the particular
district and serve terms of eight years.

Referrals to the Magistrate Judge: The district judge assigned to your case may refer the
case to a magistrate judge for specific purposes. Commonly, the referral will be for the
magistrate judge to conduct the proceedings that occur before trial, such as resolving
discovery disputes or presiding over settlement conferences. A referral may also be made
for the magistrate judge to issue to the district judge a report and recommendation on how
to resolve a motion, such as a motion to dismiss or a motion for summary judgment. The
consent of the parties is not needed for the district judge to refer the case to the magistrate
judge for these purposes. If the district judge has made such a referral, you can ask the
district judge to review any magistrate judge’s decision by filing an objection with the
district judge within fourteen days of that decision. The district judge will rule on any
timely objections that you file. If you do not file an objection, you will give up your right to
challenge the magistrate judge’s decision at a later time, including on appeal. See Federal
Rule of Civil Procedure 72.

Consent to Proceed Before the Magistrate Judge: If you would like your case to move
more quickly, it is helpful to consent to proceed before the magistrate judge for all
purposes, including any trial. If all parties consent, the magistrate judge will perform the
identical function that the district judge would have performed. Any trial in your case
would be either a jury or a nonjury trial, depending upon whether there is a right to a jury
trial and a proper request for such a trial. The only difference is that the magistrate judge –
and not the district judge – would preside over that trial. Cases that proceed for all
purposes before a magistrate judge generally move more quickly than cases before a district
judge. If all parties consent to proceed before the magistrate judge, the district judge plays
no further role in the case. Any appeal is taken directly to the Court of Appeals. It is your
choice whether or not to consent to proceed before the magistrate judge.

A copy of the appropriate consent form is attached. Additional forms are also available
from the Pro Se Intake Unit and on the Court’s website.



                                    500 PEARL STREET | NEW YORK, NY 10007
                                300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                        PRO SE INTAKE UNIT: 212-805-0175

Rev. 1/27/16
                     Case 1:20-cv-03668-GHW Document 11 Filed 06/26/20 Page 20 of 22
AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                      for the
                                                          Southern District
                                                        __________  DistrictofofNew York
                                                                                 __________

                                                                                )
                                 Plaintiff                                      )
                                    v.                                          )     Civil Action No.
                                                                                )
                               Defendant                                        )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment may
then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge may
exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


              Parties’ printed names                                   Signatures of parties or attorneys                      Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                  District Judge’s signature



                                                                                                    Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.



         Print                           Save As...                                                                             Reset
         Case 1:20-cv-03668-GHW Document 11 Filed 06/26/20 Page 21 of 22


                     United States District Court
                     Southern District of New York



    Pro Se (Nonprisoner) Consent to Receive Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

     1. Sign up for a PACER login and password by contacting PACER 1 at
        www.pacer.uscourts.gov or 1-800-676-6856;
     2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. 2 Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.
                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 3

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3
3The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                                     500 PEARL STREET | NEW YORK, NY 10007
                                 300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                          PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
           Case 1:20-cv-03668-GHW Document 11 Filed 06/26/20 Page 22 of 22




                                CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

       1. I have regular access to my e-mail account and to the internet and will check regularly for
          Notices of Electronic Filing;
       2. I have established a PACER account;
       3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
          Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
          copies of case filings, including motions, decisions, orders, and other documents;
       4. I will promptly notify the Court if there is any change in my personal data, such as name,
          address, or e-mail address, or if I wish to cancel this consent to electronic service;
       5. I understand that I must regularly review the docket sheet of my case so that I do not miss a
          filing; and
       6. I understand that this consent applies only to the cases listed below and that if I file
          additional cases in which I would like to receive electronic service of notices of documents, I
          must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
       Note: This consent will apply to all cases that you have filed in this court, so please list all of
       your pending and terminated cases. For each case, include the case name and docket number
       (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                         City                     State                      Zip Code


Telephone Number                                         E-mail Address


Date                                                     Signature

Return completed form to:
Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, NY 10007
